DETAILED ACTION
This Office Action is in response to the application as originally filed on 06/05/2020. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 09/08/2020 has been considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Response to Preliminary Amendment 
Receipt is acknowledged of Applicant’s request for entry of a preliminary Amendment filed on 06/05/2020. By this amendment, the Original Specification, Original Abstract and Original claims 1-7, 9-15, have been amended and new claims 17-20 have been submitted. Upon entry of the amendment, pending claims 1-20 will be fully examined for patentability.

Abstract Objections
Currently amended Abstract of the Disclosure is objected to because it is not a concise statement of the technical disclosure of the patent. Rather, it is an exact duplicate of currently amended claim 1. The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 

Claim Objections
The following claims are objected to because of the following informalities:  
.Claim 9 is objected for its preamble phrase “A vehicle reception method” Because said phrase is broad range limitation which does not clearly set forth the meets and bounds of the patent protection desired. As described in the body of the claim, the claimed invention is related to . It is respectfully suggested amending the preamble (e.g. similar to preamble of currently amended claim 1)  to clearly set forth the meets and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0277198 to Kwak et al. (“Kwak”) in view of US2013/0223328 to Obuchi et al. (“Obuchi”) (The references in parentheses apply to the prior art document)


RE claims 1 and 9, Kwak discloses a reception apparatus and method for a vehicle (e.g. Kwak: Title, Figs. 22, 86, Paras [0595], [0843]: a reception apparatus and method for a mobile communication services) comprising: a receiver (e.g. Kwak: Figs. 22, 86) configured to receive a broadcast signal (e.g. Kwak: Paras [0637], [1376], [1379], [1388]: receives a broadcast signal); a demodulator (e.g. Kwak: Figs. 22, 86) configured to extract a baseband (BB) frame containing service data and a BB frame size based on the received broadcast signal (e.g. Kwak, Paras [0581], [0638]-[0639], [0647]-[0649]: extracts a baseband (BB) frame containing service data and a BB frame size based on the received broadcast signal); an encoder configured to receive, from the demodulator, the extracted BB frame and the 
While teaching the reception apparatus and method for a mobile communication services, as set forth above, the subject matter of claims 1 and 9 differ from Kwak in that Kwak does not explicitly disclose the claimed language “vehicle”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Kwak’s disclosure of – a mobile communication services, as taught by the above referenced Figures and paragraphs, can be construed as the languages “vehicle”. Besides, a broadcast signal reception/processing method/apparatus for vehicle such as cars, trains etc is firmly established in the industry of wireless communication. For example, prior art issued to Obuchi (e.g. Fig. 6, Paras [0036]-[0037], [0051], [0058]) teaches or suggests a mobile communication services (e.g. a Vehicle such as a train or a track) that performs the limitation recited in claims 1 and 9. Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, 
RE claims, 2 and 10 Kwak discloses the apparatus and method of claims 1 and 9, wherein a size of the buffer is variable (e.g. Kwak Paras [0647]-[0649]: variable size), and wherein the encoder pads a header and padding data to the extracted BB frame (e.g. Kwak Paras [0583], [0585], [0647]-[0649]: padding data.)  
RE claims, 3 and 11 Kwak discloses the apparatus and method of claims 1 and 9, wherein the demodulator is configured to: acquire a transmission parameter from the received broadcast signal ((e.g. Kwak Paras [0647]-[0649]: acquires value); and acquire the BB frame size from the transmission parameter (e.g. Kwak Paras [0647]-[0649]: acquires frame size.)
  
RE claims, 4 and 12 Kwak discloses the apparatus and method of claims 3 and 11, wherein the transmission parameter comprises a size of a Forward Error Correction (FEC) frame (e.g. Kwak Paras [0672]-[0673]: FEC frame size), a parity bit size (e.g. Kwak Paras [0686]: parity bit size), and a code rate of the FEC frame (e.g. Kwak Paras [0702]-[0703]: code rate size).  

.  


Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 15 are objected to as being dependent upon a rejected base claims and objected claims 6 and 14, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 16 are objected to as being dependent upon a rejected base claims and objected claims 6-7 and 14-15, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, and 19 are objected to as being dependent upon a rejected base claims and objected claims 6 and 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20 is objected to as being dependent upon a rejected base claims and objected claims 7 and 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632